Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, 19-20 a is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG (US 20190311672) in view of Zhang (US 20180075813).
Regarding claim 1 JEONG teach a method of controlling backlight brightness, applicable to a display device ([0001] The disclosure relates to a display apparatus and a control method thereof, and more particularly to a display apparatus supporting local dimming and a control method thereof) which comprises:
 a backlight module having a plurality of dimming zones (fig. 8c, dimming zones parallel to each other, [0003] For the local dimming, the backlight unit is divided into a plurality of areas, and the quantity of light is controlled corresponding to the divided area in response to brightness of a displayed image, also see fig. 13, S1302 [0067] calculated duty value is used by a BLU driver 134 in local dimming for controlling the quantity of light according to the light sources), wherein the method comprises: 
determining a target image display mode ([0199] The image processor 120 identifies the target brightness i.e. the first target value/the intermediate target value 
display mode; obtaining initial backlight control data by acquiring initial backlight control values ([0200] ) of respective dimming zones according to image data of respective image segments of a first image ([0200] plurality of areas may be set corresponding to individual units, i.e. the light sources in the BLU 133, for example, 2.times.8 areas. Therefore, the plurality of areas includes the plurality of blocks (e.g. blocks divided in the operation S1302) arrayed along a traveling direction of light output from the corresponding light source. The target brightness for an area may be calculated based on the first target values of the blocks included in the corresponding area), wherein the respective image segments correspond to the respective dimming zones in a one-to-one correspondence (fig. 8(a) and 8(b) shows respective image segments correspond to the respective dimming zones in a one-to-one correspondence between 2 circles in fig. 8a to 2 squares in fig. 8b); 
obtaining target backlight control data (fig. 13, S1304) , wherein the target backlight control data comprises respective target backlight control values (fig. 13, S1306) of the plurality of dimming zones ((fig. 8c, dimming zones parallel to each othe); and 
controlling backlight brightness of the respective dimming zones according to the respective target backlight control values (fig. 13, s1312 through S1314).

JEONG does not teach determining a target filter core according to the target image and performing smoothing-filtering on the initial backlight control data with the target filter core.
However Zhang teach determining a target filter core according to the target image and performing smoothing-filtering on the initial backlight control data with the target filter core ([0059] Furthermore in some embodiments of the disclosure, before the driving signal is generated, in order to reflect temporal correlation between image frames, and to display the consecutive image frames more smoothly, the obtained gain backlight current value, or the revised backlight current value can be further smoothed and filtered … smoothed and filtered backlight current value of the backlight area 1 is I'.sub.N=(8*I.sub.N+4*I.sub.(N-1)+2*I.sub.(N-2)+I.sub.(N-3))/15.).

Therefore it would have been obvious one of the ordinary skilled in the art to combine JEONG in light of Zhang teaching so that it may include determining a target filter core according to the target image and performing smoothing-filtering on the initial backlight control data with the target filter core.
The motivation is to provide a method for controlling backlight brightness, applicable to a backlight module including a plurality of backlight zones, each of which includes one or more point light sources.

Regarding claim 2 JEONG teach wherein determining the target image display mode comprises: receiving first selection information (fig. 5, item 123), wherein the first 

Regarding claim 3 JEONG teach wherein determining the target image display mode (fig. 5, item 121) comprises: obtaining target image content by performing image recognition on the first image; determining the target image display mode according to the target image content and a first correspondence, wherein the first correspondence indicates a correspondence between image content and an image display mode ([0121]-[0124] fig. 6).



Regarding claim 11 JEONG in view of Zhang teach a processing chip (JEONG: fig. 1, image processor 120), a driving chip (JEONG: fig. 1, panel driver 32) 
determining a target filter core (Zhang:[0059] ) according to the target image display mode (JEONG :[0199] The image processor 120 identifies the target brightness i.e. the first target value/the intermediate target value according to blocks divided in the operation S1302 based on an input image signal (S1304). The target brightness for each block is calculated based on the pixel data of the pixels included in the corresponding block, and for example, based on a weighted sum between the maximum pixel value in the block and the average pixel value also see fig. 5 1item 121);


Regarding claim 12 JEONG teach wherein the processing chip comprises an SoC chip ([0071] According to an embodiment, the image processor 120 may be actualized as included in a main SoC mounted on a printed circuit board (PCB) provided inside the display apparatus 100) configured to  receive first selection information (fig. 5, item 123), wherein the first selection information indicates a target image display mode (fig. 5, item 121) selected from at least two image display modes (fig. 5, item 123, item 124); and determining the target image display mode according to the first selection information (fig. 5).

Regarding claim 13 JEONG teach wherein the processing chip comprises an SoC chip configured to perform image recognition on the first image to obtain target image content, and to determine the target image display mode according to the target image content and a first correspondence, the first correspondence indicating a correspondence between an image content and an image display mode ([0121]-[0124] fig. 6).
Regarding claim 19 JEONG teach a backlight brightness control apparatus, applicable to a display device (fig. 1), and comprising: 
a processor and a storage medium (fig. 1, item 140), the storage medium is configured to store computer instructions suitable executable by the processor, wherein in response to that the computer instructions are executed by the processor, the 
Regarding claim 20 JEONG teach a backlight module and the backlight brightness control device of the display device (fig. 1, [0001] The disclosure relates to a display apparatus and a control method thereof, and more particularly to a display apparatus supporting local dimming and a control method thereof), wherein the backlight module comprises a plurality of dimming zones (fig. 8c, dimming zones parallel to each other, [0003] For the local dimming, the backlight unit is divided into a plurality of areas, and the quantity of light is controlled corresponding to the divided area in response to brightness of a displayed image, also see fig. 13, S1302 [0067] calculated duty value is used by a BLU driver 134 in local dimming for controlling the quantity of light according to the light sources).
Claim 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG (US 20190311672) in view of Zhang (US 20180075813) as applied to claim 1 above, and further in view of Lee (US 20090003697).
Regarding claim 6 Jeong teach wherein obtaining the initial backlight control data by acquiring the initial backlight control values of the respective dimming zones according to the image data of the respective image segments of the first image ([0200] plurality of areas may be set corresponding to individual units, i.e. the light sources in the BLU 133, for example, 2.times.8 areas. Therefore, the plurality of areas includes the plurality of blocks (e.g. blocks divided in the operation S1302) arrayed along a traveling direction of light output from the corresponding light source. The target brightness for an 
But does not teach for each of the image segments, acquiring a statistical value of pixel values of all pixels in the image segment; and normalizing the statistical value.
However Lee teach for each of the image segments, acquiring a statistical value of pixel values of all pixels in the image segment; and normalizing the statistical value ([0061] fig. 2).
Therefore it would have been obvious to one of the ordinary skilled in the art to combine JEONG in light of Lee teaching so that it may include teach for each of the image segments, acquiring a statistical value of pixel values of all pixels in the image segment; and normalizing the statistical value.
The motivation is to provide a method, which corrects a low luminous intensity area by matching brightness of the low luminous intensity area with an equal or similar level to an image information value of a bright image, thereby overcoming error in color information and making the brightness gradation of an entire image natural.

Regarding claim 16 Jeong teach wherein the processing chip ([0071]) comprises an FPGA (well known in the art) wherein to obtain the initial backlight control data by acquiring the initial backlight control values of the respective dimming zones according to the image data of the respective image segments of the first image ([0200] plurality of areas may be set corresponding to individual units, i.e. the light sources in the BLU 133, for example, 2.times.8 areas. Therefore, the plurality of areas includes the plurality of blocks (e.g. blocks divided in the operation S1302) arrayed along a traveling direction of 
But does not teach for each of the image segments, acquiring a statistical value of pixel values of all pixels in the image segment; and normalizing the statistical value.
However Lee teach for each of the image segments, acquiring a statistical value of pixel values of all pixels in the image segment; and normalizing the statistical value ([0061] fig. 2).
Therefore it would have been obvious to one of the ordinary skilled in the art to combine JEONG in light of Lee teaching so that it may include teach for each of the image segments, acquiring a statistical value of pixel values of all pixels in the image segment; and normalizing the statistical value.
The motivation is to provide a method, which corrects a low luminous intensity area by matching brightness of the low luminous intensity area with an equal or similar level to an image information value of a bright image, thereby overcoming error in color information and making the brightness gradation of an entire image natural.

Allowable Subject Matter
Claims 4, 5, 7-10, 14, 15, 17, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

-Jung US 20100020005

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625